DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu (US 2018/0199016 A1).
Regarding claim 1, Shimizu teaches a light source device (1, figure 1);
An image generation optical system (730R-B, figure 1) that generates image light by modulating light from the light source device on the basis of an inputted image signal; and
A projection optical system (750, figure 1) that projects the image light generated by the image generation optical system, wherein
The light source device includes
A light source section 1, figure 2),
A radiation fin (121, figure 2),

A cooling fan (65, figure 2), and
The light source section, the radiation fin, and the vapor chamber are disposed on a flow path of cooling gas sent out of the cooling fan (paragraph 0090).
Regarding claim 2, Shimizu teaches the radiation fin is disposed between the cooling fan and the light source section (see 121, which is between elements 1 and 65 in figure 2).
Regarding claim 4, Shimizu teaches the radiation fin includes a plurality of fins each having a plate like shape (shown in 121, figure 2, but not described, the heat sink has a plurality of fins shown to extend into the plane of the page and disposed along the length of element 12 in figure 2), the plurality of fins being laminated in a substantially vertical direction with respect to a blowing direction of the cooling gas sent out of the cooling fan (see figure 2, wherein the fins are disposed vertically and the flow path of the fan as arranged in figure 2 will also be vertically).
Regarding claim 6, Shimizu teaches the vapor chamber has a first surface provided with the light source section (1, 11, figure 2) and a second surface opposed to the first surface (12, the uppermost surface, figure 2) and
The radiation fin is disposed on the second surface (see 121, 12, figure 2).
Regarding claim 9, Shimizu teaches the light source device further includes a light converter rotatable around an axis of rotation (703, figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0199016 A1) in view of Nagatsu et al. (US 2015/0156466 A1).
Regarding claim 8, Shimizu does not specify a heat pipe.
Nagatsu teaches a heat pipe (57, figure 4B) which is attached to a heat dissipating element.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the cooling system of Shimizu to use a heat pipe in conjunction with the heat sink of Shimizu in order to improve the cooling efficiency of the heat sink (paragraph 0007).
Allowable Subject Matter
Claims 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, closest prior art, Shimizu does not teach the light source section is disposed between the cooling fan and the radiation fin.
Regarding claims 5 and 7, closest prior art, Shimizu, does not teach the radiation fin is disposed on the same surface of the vapor chamber that the light source section is disposed on.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imaoka et al. (US 2018/0180974 A1) teaches a projector with a light source section disposed on a vapor chamber using a cooling fan to cool down the light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        4/03/2021